Exhibit 10.1

 

LOGO [g525852g65g34.jpg]

April 18, 2013

Re: EnerNOC Chief Financial Officer

Dear Neil,

I am very pleased to offer you a position as EnerNOC’s Chief Financial Officer.
As Chief Financial Officer, you will assume the responsibilities of managing
EnerNOC’s financial operations as directed by the Chief Executive Officer of the
company, to whom you will report. In addition to finance and accounting, you
will be responsible for facilities, investor relations, operations, information
technology and other operational areas as assigned to you from time to time by
the CEO and board of directors. This letter will confirm our offer of employment
under the terms and conditions that follow:

Offer Specifics:

 

  •  

Start Date: April 22, 2013

  •  

Salary: Biweekly salary of $19,038.47 ($495,000.22 annually), payable in
accordance with the Company’s standard payroll policies in effect from time to
time. Periods of less than two weeks will be prorated accordingly.

  •  

Bonus Plan: During employment, you will be considered annually for a bonus
pursuant to EnerNOC’s annual program, as amended and in effect from time to
time. Your target bonus will be 80% of your base salary. The amount of the bonus
that will be payable to you, if any, will be determined based solely on the
achievement of certain predetermined corporate performance objectives to be
established annually. This bonus amount will be pro-rated based upon your date
of hire and you must actively be employed by EnerNOC on the date of payment to
guarantee eligibility.

  •  

Restricted Stock: The Company will grant you 160,000 shares of restricted stock
in accordance with EnerNOC’s 2007 Employee, Director and Consultant Stock Plan
subject to the terms of the Company’s Restricted Stock Agreement. The Grant will
be subject to a four-year vesting schedule, with a one-year cliff at which point
25% of your total Grant will vest, and with the remainder to vest on a quarterly
basis thereafter.

  •  

Benefits: Full-time employees are eligible to participate in all Company benefit
plans, which include but are not limited to medical, dental, life, short-term
and long-term disability insurance and a 401(k) Plan. Participation in Company
benefit plans will be subject to the terms of all applicable plan documents and
all Company policies regarding benefits. In addition, you will be entitled to be
reimbursed for up to $10,000 per year for estate, tax and financial planning
expenses and/or related legal fees.

  •  

Paid Time Off: During employment, you will be entitled to earn paid time off
(PTO) in accordance with the Company’s Paid Time Off Policy. Pursuant to the
Policy, you will earn up to 6.154 hours of PTO per pay period up to a maximum of
160 hours (20 days) per year. PTO will be pro-rated for any pay period that is
not worked in full.

  •  

Expenses: The company will reimburse you for all reasonable travel and business
expenses, in accordance with the EnerNOC Travel and Expense Policy.

  •  

New Hire Orientation: You will be required to attend the next scheduled New Hire
Orientation in the Boston Office. A member of Human Resources will notify you of
your orientation date so that you can make travel arrangements if you are
located outside of the Boston area. Senior Management is a strong proponent of
this program and the value that it will bring to you and the organization. For
this reason, attendance is mandatory for all full-time regular employees.

  •  

Proof of Eligibility: The Immigration Reform and Control Act requires employers
to verify the employment eligibility and identity of all new employees.
Accordingly, you will be required to complete a Form I-9 when you begin work. We
will not be able to employ you if you do not provide us with the appropriate
documents required by the Form I-9 in a timely manner.

  •  

Confidential Information and Restricted Activities: As a condition of your
employment, you will be required to sign the Company’s standard Employee
Agreement (the “Agreement”). A copy of the Agreement is enclosed with this
letter and must be signed and returned at the time you accept the offer.



--------------------------------------------------------------------------------

  •  

At-Will Status of Employment: This letter and your response are not meant to,
and do not, constitute a contract of employment for a specific term. Your
employment with the Company is at-will. This means that, if you accept this
offer, both you and the Company will retain the right to terminate your
employment at any time, with or without notice or cause.

  •  

Withholding: All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

  •  

Miscellaneous: Our agreement consists of several employment-related documents in
addition to this letter, including the Employment Agreement, the Severance
Agreement and the Restricted Stock Agreement. In the event there is a conflict
of terms among this letter and the other of your employment-related documents
that together as a whole comprise your employment documents, the terms of this
offer letter shall be first in priority and the terms of the Severance Agreement
shall be second in priority.

In accepting this offer, you give us assurance that you have not relied on any
agreements or representations, express or implied, with respect to your
employment, that are not set forth expressly in this letter.

Neil, we are excited about the prospect of your new position with our team,
because we believe that your talents, experience and business judgment will
benefit the Company significantly. Please confirm your acceptance of this offer
by signing below and returning this letter to me no later than the close of
business on Friday, April 19, 2013. At the time you sign and return it, this
letter will take effect as a binding agreement between you and the Company on
the basis set forth above. I will be happy to discuss this offer with you in
more detail should you have any questions.

 

Sincerely, /s/ Timothy G. Healy Timothy G. Healy, Chairman and Chief Executive
Officer

 

Signed   /s/ Neil Moses Name   Neil Moses Date   April 18, 2013

 

 

 

INITIAL HERE:  _______________